Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 24, 2022. Claims 12 and 21-26 are currently pending. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 12 and 21-26 recite a “wound treatment plan”, however the specification fails to provide proper antecedent basis for “a wound treatment plan” since the claimed subject matter is not currently recited within the specification. The specification should be amended to provide proper antecedent basis for the claimed subject matter. No new matter should be added.  

Claim Interpretation
In view of the amendment filed on 6/24/2022 canceling claim 1 and removing the “communication module” language from claim 12 the claim interpretation statements made within the office action of 11/12/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/24/2022 canceling claims 1-11 and 13-20 and removing the “communication module” language from claim 12 the 112 rejections made against claims 1-20 in the office action of 11/12/2021 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “repeating the signal to the personal digital device to display a non-compliance notification on the user interface until the recorded patient activity information is determined to be in compliance with the wound treatment plan”. The original disclosure (claims, specification and drawings) does not provide support for the language of repeating the signal to the personal digital device to display a non-compliance notification on the user interface until the recorded patient activity information is determined to be in compliance with the wound treatment plan. The specification recites sending an alert when non-compliance is determined but does not recite anything related to repeating the signal to the personal digital device until the recorded patient information is determined to be in compliance with the wound treatment plan. Claim 12 recites “determining that the dressing change is warranted based upon compliance to the wound treatment plan and the information about lower extremity wound healing from the at least two sensors”. The original disclosure (claims, specification and drawings) does not provide support for the language of determining that the dressing change is warranted based on both compliance to the wound treatment plan and the information about lower extremity wound healing from the at least two sensors. The specification recites determining that a dressing change is warranted based on information from the sensors (e.g. para. [0016], [0018], [0043], [0045]) but does not recite anything related to the dressing changed being determined based on both compliance to the wound treatment plan and the information about lower extremity wound healing from the at least two sensors. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 directly depends from claim 12 and is also rejected to for the reasons stated above regarding claim 12. For the purpose of examination, “compliance to the wound treatment plan” has been interpreted to include measured sensor values being compared to preset values, wound criteria and/or time point criteria. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0271278 to Duesterhoft et al. (Duesterhoft) (cited by applicant).
In reference to at least claim 22
Duesterhoft teaches computational methods and systems for reporting information regarding appurtenances to wound dressings which discloses a lower extremity wound information system (para [0085]-[0088], [0175]), comprising: a lower extremity wound treatment monitoring device (e.g. appurtenance for a wound dressing configured to monitor wound healing and infection, para [0170]; treated for a leg wound with a wound dressing and an appurtenance system that monitors the wound dressing for signs of infection and sends a signal when the wound dressing may need attention from a caregiver, para [0087]-[0088],[0175], [0180]-[0183]), including: at least two sensors disposed at a patient leg, the at least two sensors structured and configured to provide information about lower extremity wound healing (e.g. Figs. 1,5; appurtenance to a wound dressing includes a programmable RFID sensor device. The device is constructed with a RFID device on a printed circuit board with external sensors ... RFID device may also have multiple sensors connected to the microcontroller to detect wound healing and infection. Each sensor projects into the lower portion of the appurtenance relative to the insertion point into the wound dressing, para [0170]; the wound dressing appurtenance ... the moisture and temperature sensors in the wound dressing proximal to the wound, para [0173]; leg, para [0175]; sensors which detect moisture, temperature and Staphylococcus aureus proteins are placed inside; hollow tubes which project from the bottom of the bandage appurtenance into the wound dressing, para [0177]; para [0081], [0083], [0180]-[0183]); a controller communicatively coupled to the at least two sensors, the controller programmed and configured to receive and process information from the at least two sensors to determine compliance of a patient to a programmed wound treatment plan and to communicate information relating to the compliance of the patient to the wound treatment plan (e.g. the moisture and temperature sensors ... power is used to drive the microcontroller which energizes the sensors, collects and computes data from the sensors and transmits a unique identification code and the collected sensor data to the RFID reader. .. The local unit including the RFID reader includes circuitry and processors to transmit the data to a central computer where it is entered into an electronic medical record for the patient and also sent to a healthcare worker assigned to the patient or the room, para [0173]; para [0083], [0177], [0180]-[0183]); wherein the wound treatment plan comprises a dressing change, a patient walking duration, a leg elevation at rest duration or a combination thereof (e.g. comparing sensor signals in accordance with a preset table, wound criteria or time point criteria, and signaling when a dressing change is needed, based on the comparison, para. [0121]-[0124], [0138], [0189], monitor PH changes and/or sensor detecting wetness, para. [0065], [0083]), a personal digital device functionally coupled to the controller (e.g. handheld device such as a tablet, laptop, cell phone, personal communication device or similar, para [0090], [0104]), the personal digital device having a housing (e.g. handheld device such as a tablet, laptop, cell phone, personal communication device or similar include a housing, para [0090], [0104]), wherein the housing comprises: a memory functionally coupled to the controller (e.g. memory, 610, Fig. 6 para. [0098]), a power supply functionally coupled to the controller (e.g. power sources 660, Fig.6, para. [0098]), and a user interface functionally coupled to the controller (e.g. handheld device includes a user interface 520, Figs. 5-8, para [0090], [0104]), wherein the user interface is configured to display a notification of non-compliance to the programed wound treatment plan to the patient wearing the lower extremity wound treatment monitoring device when the controller determines non-compliance to the programed wound treatment plan (e.g. handheld device includes a user interface 520, Figs. 5-8, para [0090], [0104], communicate information about the lower extremity wound healing from the sensor, para. [0092]-[0096], local unit my display certain indicators based on a comparison in accordance with a preset table, wound criteria or time point criteria, para. [0120]-[0123],  [0138], [0142], an appurtenance 120 to a wound dressing 115 includes a transmitter that sends a signal to a device used by a caregiver remotely, such as through a pager, remote computing device, cell phone, or dedicated remote signaling device. The signal transmitter sends a signal containing information associated a wound and/or adjacent wound dressing, para [0061], [0180]-[0182]). 
In reference to at least claim 25
Duesterhoft discloses wherein one of the at least two sensors is a primary dressing sensor that is external to the housing (e.g. includes sensors external to the housing of local unit 540 “personal digital device”, para [0176], [0181]).
In reference to at least claim 26
Duesterhoft discloses wherein the primary dressing sensor is communicatively coupled to the controller via a wireless connection (e.g. wirelessly intractable and/or wirelessly interacting components, para [0089], [0153]-[0154], [0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0271278 to Duesterhoft et al. (Duesterhoft) (previously cited) in view of US 2009/0209830 to Nagle et al. (Nagle).
In reference to at least claim 12
Duesterhoft teaches computational methods and systems for reporting information regarding appurtenances to wound dressings which discloses a method for lower extremity wound treatment (e.g. para [0085]-[0088], [0175]), comprising: applying a dressing to a lower extremity wound of a patient (e.g. the composite wound dressing is placed in position on a body part 110, such as a leg, the wound dressing with an affixed appurtenance combination unit 125, para [0087]; the wound dressing is replaced, para [0183]); placing a lower extremity wound treatment monitoring device with the dressing, wherein the monitoring device (e.g. an appurtenance for a wound dressing configured to monitor wound healing and infection, para [0170]) includes: at least two sensors placed and configured to provide information about lower extremity wound healing (e.g. Figs. 1,5; appurtenance to a wound dressing includes a programmable RFID sensor device. The device is constructed with a RFID device on a printed circuit board with external sensors ... RFID device may also have multiple sensors connected to the microcontroller to detect wound healing and infection. Each sensor projects into the lower portion of the appurtenance relative to the insertion point into the wound dressing, para [0170]; the wound dressing appurtenance ... the moisture and temperature sensors in the wound dressing proximal to the wound, para [0173]; leg, para [0175]; sensors which detect moisture, temperature and Staphylococcus aureus proteins are placed inside; hollow tubes which project from the bottom of the bandage appurtenance into the wound dressing, para [0177]; para [0081], [0180]-[0183]); a controller functionally coupled to the at least two sensors, the controller programmed and configured to process information about lower extremity wound healing from the at least two sensors and to determine whether to communicate information relating to the information about lower extremity wound healing from the at least two sensors to an external wound care information system (e.g. the moisture and temperature sensors ... power is used to drive the microcontroller which energizes the sensors, collects and computes data from the sensors and transmits a unique identification code and the collected sensor data to the RFID reader. .. The local unit including the RFID reader includes circuitry and processors to transmit the data to a central computer where it is entered into an electronic medical record for the patient and also sent to a healthcare worker assigned to the patient or the room, para [0173]; para [0177], [0180]-[0183]); and a personal digital device functionally coupled to the controller (e.g. handheld device such as a tablet, laptop, cell phone, personal communication device or similar, para [0090], [0104]), the personal digital device having a user interface structured and configured to communicate information relating to the information about lower extremity wound healing from the at least two sensors to the patient (e.g. handheld device includes a user interface 520, Figs. 5-8, para [0090], [0104], communicate information about the lower extremity wound healing from the sensor, para. [0092]-[0096], local unit my display certain indicators, para. [0120],  [0138], [0142], ... local unit which includes the handheld device includes circuitry and processors to transmit the data to a central computer where it is entered into an electronic medical record for the patient and also sent to a healthcare worker assigned to the patient or the room, para [0173]-[0177], an appurtenance 120 to a wound dressing 115 includes a transmitter that sends a signal to a device used by a caregiver remotely, such as through a pager, remote computing device, cell phone, or dedicated remote signaling device. The signal transmitter sends a signal containing information associated a wound and/or adjacent wound dressing, para [0061]; para [0180]-[0182]); and monitoring the device monitoring the lower extremity wound that is dressed with the dressing (e.g. pH changes can indicate potential infection in the central wound region, while edge wetness can indicate that the wound dressing is saturated and should be replaced, para [0083]; para [0173]-[0177], [0180]-[0183]), determining that a dressing change is warranted based upon information about lower extremity wound healing from the at least two sensors (e.g. pH changes can indicate potential infection in the central wound region, while edge wetness can indicate that the wound dressing is saturated and should be replaced, para [0083]; para [0173]-[0177], [0180]-[0183]; comparing sensor signals in accordance with a preset table, wound criteria or time point criteria, and signaling when a dressing change is needed, based on the comparison, para. [0121]-[0124], [0138], [0189]); and communicating a dressing change notification to the user interface of the personal digital device (e.g. alert can be shown on the local unit, i.e. handheld device, to indicate that a dressing change is needed, para [0121][0124], [0138], [0189]). Duesterhoft discloses a treatment plan that includes a dressing change (e.g. comparison to preset table, wound criteria or time point criteria, and signaling when a dressing change is needed, based on the comparison, para. [0121]-[0124], [0138], [0189]; sensors to monitor PH changes and/or sensor detecting wetness, para. [0065], [0083] and signaling when a dressing change is needed, para [0121][0124], [0138], [0189]) but does not explicitly teach at least one sensor being a motion sensor, recording the patient activity information from the motion sensor, the wound treatment plan comprises a patient walking duration, and leg elevation at rest duration; comparing the recorded patient activity information for patient compliance to the wound treatment plan programmed in the controller; determining compliance to the wound treatment plan; signaling the personal digital device to display a non-compliance notification on the user interface when non-compliance is determined, repeating the signal to the personal digital device to display a non-compliance notification on the user interface until the recorded patient activity information is determined to be in compliance with the wound treatment plan. 
Nagle, within the same field of endeavor of monitoring wound healing, teaches a method and apparatus for monitoring external physical parameters having an influence on the onset or progression of a medical condition which discloses a method for lower extremity wound treatment (e.g. medical condition include wounds, para. [0018], [0022]-[0023], [0033]), comprising: applying a dressing to a lower extremity wound of a patient (e.g. healing wounds on the legs, Fig. 14, para. [0022]-[0025], [0033]); placing a lower extremity wound treatment monitoring device within the dressing (e.g. ambulatory monitor 10, 20, 30, 40, 50, 70, 80, 90, 100, Figs. 1-5, 8, 9A, 10,11A, 14), wherein the monitoring device includes: at least two sensors placed and configured to provide information about lower extremity wound healing (e.g. tilt sensor, movement sensor, pressure sensor, light sensor, para. [0022]-[0024], [0027]-[0028], [0066]-[0066], [0068]) and a controller functionally coupled to the at least two sensors (e.g. processor 14 and 540, Figs. 1,5). Nagle further discloses a patient compliance monitor for monitoring compliance of a patient to at treatment regime (e.g.  abstract, para. [0001], [0016]) which includes sensors for measuring motion (e.g. movement sensor for monitoring motion of said limb, para. [0017], [0023], [0027]-[0028]) and recording the patient activity information from the motion sensor (e.g. monitoring motion of said limb, para. [0017], [0023], [0027]-[0028], recording over a period of time data representative of the physical parameter, abstract, para. [0016], [0055]), providing a wound treatment plan (e.g. treatment regimen, abstract, para. [0016], [0019], [0029], [0045], [0073]) wherein the wound treatment plan comprises a patient walking duration (e.g. level of activity including a step count or amount of time spent in motion, para. [0017], [0027], [0031], [0056], [0101]-[0103]), and leg elevation at rest duration (e.g. limb being elevated, para. [0030], [0056], [0113]); comparing the recorded patient activity information for patient compliance to the wound treatment plan programmed in the controller (e.g. comparing recorded data with data indicative of the treatment regime, para. [0016], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]), determining compliance to the wound treatment plan (e.g. comparing recorded data with data indicative of the treatment regime to determine patient compliance, para. [0016], [0029], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]); signaling to display a non-compliance notification on the user interface when non-compliance is determined (e.g. alert means for altering the patient of non-compliance with treatment regime, para. [0045]-[0047], [0055]-[0056], [0072],[0101]-[0102], [0110], [0115], [0117]-[0118], [0154], [0165]) and repeating the signal to display a non-compliance notification on the user interface until the recorded patient activity information is determined to be in compliance with the wound treatment plan (e.g. alert means for altering the patient of non-compliance with treatment regime, para. [0045]-[0047], [0055]-[0056], [0072],[0101]-[0102], [0110], [0115], [0117]-[0118], [0154], [0165], display indicates which part of the treatment regime has not been complied with, para. [0150], emit a warning visual signal if the required number of steps have not been taken within a set time period, para. [0160]), [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Duesterhoft to include at least one sensor being a motion sensor and recording the patient activity information from the motion sensor, the wound treatment plan including a patient walking duration, and leg elevation at rest duration, comparing the recorded patient activity information for patient compliance to the wound treatment plan programmed in the controller, determining compliance to the wound treatment plan; signaling the personal digital device to display a non-compliance notification on the user interface when non-compliance is determined and repeating the signal to the personal digital device to display a non-compliance notification on the user interface until the recorded patient activity information is determined to be in compliance with the wound treatment plan, as taught by Nagle, in order to yield the predictable result of providing immediate feedback to the patient on their compliance with the treatment regime to encourage preventative or pro-healing behavior while discouraging behavior adverse to healing or prevention and enabling the patient to see whether their activity is promotive of preventative or curative behavior (e.g. ‘830, para. [0019], [0029]). 
In reference to at least claim 21
Duesterhoft modified by Nagle discloses a method according to claim 12. Nagle further discloses one of the at least two sensors is a mechanical load sensor (e.g. pressure sensor for measuring pressure applied to a region of the limb, para. [0024], [0065], [0120], [0138]-[0139], [0155]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Duesterhoft to include a mechanical load sensor, as taught by Nagle, in order to yield the predictable of providing an indication that adequate pressure has been maintained by the wound dressing throughout the treatment regime and/or allowing healthcare personnel to verify if the wound dressing has been removed or has become loose (e.g. ‘830, para. [0020]). 
In reference to at least claim 23
Duesterhoft teaches a system according to claim 22 but does not teach one of the at least two sensor is a motion sensor.  
Nagle, within the same field of endeavor of monitoring wound healing, teaches a method and apparatus for monitoring external physical parameters having an influence on the onset or progression of a medical condition which discloses a patient compliance monitor for monitoring compliance of a patient to at treatment regime (e.g.  abstract, para. [0001], [0016]) which includes sensors for measuring motion (e.g. movement sensor for monitoring motion of said limb, para. [0017], [0023], [0027]-[0028]) and recording the patient activity information from the motion sensor (e.g. monitoring motion of said limb, para. [0017], [0023], [0027]-[0028], recording over a period of time data representative of the physical parameter, abstract, para. [0016], [0055]), providing a wound treatment plan (e.g. treatment regimen, abstract, para. [0016], [0019], [0029], [0045], [0073]) wherein the wound treatment plan comprises a patient walking duration (e.g. level of activity including a step count or amount of time spent in motion, para. [0017], [0027], [0031], [0056], [0101]-[0103]), and leg elevation at rest duration (e.g. limb being elevated, para. [0030], [0056], [0113]); comparing the recorded patient activity information for patient compliance to the wound treatment plan programmed in the controller (e.g. comparing recorded data with data indicative of the treatment regime, para. [0016], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]), determining compliance to the wound treatment plan (e.g. comparing recorded data with data indicative of the treatment regime to determine patient compliance, para. [0016], [0029], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]); and signaling to display a non-compliance notification on the user interface when non-compliance is determined (e.g. alert means for altering the patient of non-compliance with treatment regime, para. [0045]-[0047], [0055]-[0056], [0072],[0101]-[0102], [0110], [0115], [0117]-[0118], [0154], [0165]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Duesterhoft to include at least one sensor being a motion sensor, as taught by Nagle, in order to yield the predictable result of recording patient activity to provide immediate feedback to the patient to encourage preventative or pro-healing behavior while discouraging behavior adverse to healing or prevention and enabling the patient to see whether their activity is promotive of preventative or curative behavior (e.g. ‘830, para. [0019], [0029]). 
In reference to at least claim 24
Duesterhoft teaches a system according to claim 22 but does not teach one of the at least two sensor is a mechanical load sensor.   
Nagle, within the same field of endeavor of monitoring wound healing, teaches a method and apparatus for monitoring external physical parameters having an influence on the onset or progression of a medical condition which discloses a patient compliance monitor for monitoring compliance of a patient to at treatment regime (e.g.  abstract, para. [0001], [0016]) which includes sensors for measuring motion (e.g. movement sensor for monitoring motion of said limb, para. [0017], [0023], [0027]-[0028]) and recording the patient activity information from the motion sensor (e.g. monitoring motion of said limb, para. [0017], [0023], [0027]-[0028], recording over a period of time data representative of the physical parameter, abstract, para. [0016], [0055]) and (e.g. pressure sensors for measuring pressure applied to a region of the limb, para. [0024], [0065], [0120], [0138]-[0139], [0155]), providing a wound treatment plan (e.g. treatment regimen, abstract, para. [0016], [0019], [0029], [0045], [0073]), wherein the wound treatment plan comprises a patient walking duration (e.g. level of activity including a step count or amount of time spent in motion, para. [0017], [0027], [0031], [0056], [0101]-[0103]), and leg elevation at rest duration (e.g. limb being elevated, para. [0030], [0056], [0113]); comparing the recorded patient activity information for patient compliance to the wound treatment plan programmed in the controller (e.g. comparing recorded data with data indicative of the treatment regime, para. [0016], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]), determining compliance to the wound treatment plan (e.g. comparing recorded data with data indicative of the treatment regime to determine patient compliance, para. [0016], [0029], [0055], [0072]-[0073], [0110], [0115], [0117], [0154]) and signaling to display a non-compliance notification on the user interface when non-compliance is determined (e.g. alert means for altering the patient of non-compliance with treatment regime, para. [0045]-[0047], [0055]-[0056], [0072],[0101]-[0102], [0110], [0115], [0117]-[0118], [0154], [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Duesterhoft to include a mechanical load sensor, as taught by Nagle, in order to yield the predictable of providing an indication that adequate pressure has been maintained by the wound dressing throughout the treatment regime and/or allowing healthcare personnel to verify if the wound dressing has been removed or has become loose (e.g. ‘830, para. [0020]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments regarding the limitations regarding patient activity and monitoring compliance with patient activity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0245667 to Jordan et al. which teaches an electrode pad and connectors for electrotherapy device which discloses monitoring patient compliance. US Patent No. 9,968,294 to Bichel et al. which teachings a monitoring system for determining the efficacy of a compression device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792